El Juez Asociado Se. Figubbas,
emitió la opinión del' tribunal.
Esta cansa se originó en la corte municipal de San Germán y pasó á la Corte de Distrito de Mayagüez, en virtud de re-curso de apelación que interpuso el acusado Esmeraldo Santiago. Celebrado ante esta última corte un nuevo juicio, se le con-denó en 14 de marzo de 1907, por un delito contra el derecho electoral, á la pena de un mes de cárcel y las costas.
También contra esta sentencia se interpuso recurso de apelación. Pero no se ha presentado aquí pliego de excep-ciones, ni’exposición del caso, ni siquiera alegato escrito.
La sentencia se ajusta al artículo 322 dél Código de Enjui-ciamiento Criminal, y del récord no aparece que se haya come-tido ningún error fundamental.
Por cuya razón, el fallo apelado debe confirmarse con las costas del recurso á cargo del apelantes

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández, MacLeary y Wolf.